FILED
                              NOT FOR PUBLICATION                           JAN 04 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



SUGEY GUADARRAMA MILAGROS,                        No. 10-73677

               Petitioner,                        Agency No. A089-091-495

  v.
                                                  MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted December 19, 2011 **

Before:        GOODWIN, WALLACE, and McKEOWN, Circuit Judges.

       Sugey Guadarrama Milagros, a native and citizen of Mexico, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order denying her motion to

reopen. We have jurisdiction under 8 U.S.C. § 1252. We review for abuse of




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
discretion the denial of a motion to reopen, Toufighi v. Mukasey, 538 F.3d 988, 992

(9th Cir. 2008), and we deny the petition for review.

      The BIA did not abuse its discretion in denying Guadarrama Milagros’

motion to reopen because it considered the evidence submitted and acted within its

broad discretion in determining Guadarrama Milagros did not demonstrate prima

facie eligibility for the relief sought. See INS v. Abudu, 485 U.S. 94, 104-05

(1988) (the BIA may deny a motion to reopen for failure to establish a prima facie

case for the underlying relief sought). We reject Guadarrama Milagros’ contention

that the BIA failed to address any of her claims.

      PETITION FOR REVIEW DENIED.




                                          2                                      10-73677